Detailed Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-18 and 20-21 are pending.
Claims 1-18 and 20-21 are rejected.
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 and 20-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1:
In the instant case, claims 1-18 and 20-21 are directed toward an apparatus (i.e. machine). Thus, each of the claims falls within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea.
Step 2A—Prong 1:
Independent claims 1, 20, and 21 recites steps that, under their broadest reasonable interpretations, cover performance of the limitations of a certain method of organizing human activity but for the recitation of generic computer components. 
Claim 1 recites: “An apparatus for analyzing a biological system, comprising: an input port configured to receive quantitative information reflecting at least one physiological parameter of the biological system over time; at least one automated processor configured to: perform a dynamic analysis on said at least one physiological parameter of the biological system dependent on at least one derivative of the second-order of said at least one physiological parameter of the biological system; predict a future state of said at least one physiological parameter of the biological system based on the dynamic analysis; and analyze the predicted future state according to at least one decision criterion; and an output port configured to generate at least one alert selectively dependent on the analysis”.
The limitations of receive quantitative information reflecting at least one physiological parameter of the biological system over time; perform a dynamic analysis on said at least one physiological parameter of the biological system dependent on at least one derivative of the second-order of said at least one physiological parameter of the biological system; predict a future state of said at least one physiological parameter of the biological system based on the dynamic analysis; and analyze the predicted future state according to at least one decision criterion; and an output port configured to generate at least one alert selectively dependent on the analysis, given the broadest reasonable interpretation, cover the abstract idea of a certain method of organizing human activity because they recite managing personal behavior or relationships or interactions between people (i.e. social activities, teaching, and following rules or instructions—in this case the aforementioned steps recite a process of receive, perform, predict, analyze, and output, which is properly interpreted as a “personal behavior”), e.g. see MPEP 2106.04(a)(2). Any limitations not identified above as part of the abstract idea are deemed “additional elements”, and will be discussed in further detail below.  
Additionally, claim 20 recites: “An apparatus for measuring at least one physiological parameter of a user, comprising: an input port configured to receive at least one physiological parameter generated by a sensor; a non-volatile memory configured to store a value representing the determined at least one physiological parameter; at least one processor configured to: perform a dynamic analysis of the at least one physiologic parameter based on an at least second-order predictive model for said at least one physiological parameter; predict a future state of the at least one physiologic parameter, and determine a deviation of the user from predicted future state of the at least one physiologic parameter; and automatically issuing an alert selectively dependent on the deviation of the user from predicted future state of the at least one physiologic parameter”.
The limitations of receive at least one physiological parameter generated by a sensor; to store a value representing the determined at least one physiological parameter; perform a dynamic analysis of the at least one physiologic parameter based on an at least second-order predictive model for said at least one physiological parameter; predict a future state of the at least one physiologic parameter, and determine a deviation of the user from predicted future state of the at least one physiologic parameter; and automatically issuing an alert selectively dependent on the deviation of the user from predicted future state of the at least one physiologic parameter, given the broadest reasonable interpretation, cover the abstract idea of a certain method of organizing human activity because they recite managing personal behavior or relationships or interactions between people (i.e. social activities, teaching, and following rules or instructions—in this case the aforementioned steps recite a process of receive, store, perform, predict, and issuing, which is properly interpreted as a “personal behavior”), e.g. see MPEP 2106.04(a)(2). Any limitations not identified above as part of the abstract idea are deemed “additional elements”, and will be discussed in further detail below.
Additionally, claim 21 recites: “An apparatus for analyzing a subject, comprising: an input port configured to receive biometric sensor data reflecting at least one physiological parameter of the subject over time; at least one automated processor configured to: calculate a first derivative and a second derivative of the at least one physiological parameter; analyze the at least one physiological parameter dependent on the first derivative and the second derivative of the at least one physiological parameter; predict a future state of the at least one physiological parameter based on the analysis; and apply at least one decision criterion to the predicted future state; and an output port configured to present at least one alert selectively dependent on the analysis and predicted future state”.
The limitations of receive biometric sensor data reflecting at least one physiological parameter of the subject over time; calculate a first derivative and a second derivative of the at least one physiological parameter; analyze the at least one physiological parameter dependent on the first derivative and the second derivative of the at least one physiological parameter; predict a future state of the at least one physiological parameter based on the analysis; and apply at least one decision criterion to the predicted future state; and an output port configured to present at least one alert selectively dependent on the analysis and predicted future state, given the broadest reasonable interpretation, cover the abstract idea of a certain method of organizing human activity because they recite managing personal behavior or relationships or interactions between people (i.e. social activities, teaching, and following rules or instructions—in this case the aforementioned steps recite a process of receive, calculate, apply, predict, and output, which is properly interpreted as a “personal behavior”), e.g. see MPEP 2106.04(a)(2). Any limitations not identified above as part of the abstract idea are deemed “additional elements”, and will be discussed in further detail below.
Dependent claims 2-18 include other limitations, as well as specific step of data to be processed, received, and applied, but these only serve to further limit the abstract idea and do not add and additional elements, and hence are nonetheless directed towards fundamentally the same abstract idea as independent claims 1, 20, and 21. However, recitation of an abstract idea is not the end of the 35 U.S.C. 101 analysis. Each of the claims must be analyzed for additional elements that indicate the abstract idea is integrated into a practical application to determine whether the claim is considered to be “directed to” an abstract idea.
Step 2A—Prong 2:
Claims 1-18 and 20-21 are not integrated into a practical application because the additional elements (i.e. any limitations that are not identified as part of the abstract idea) amount to no more than limitations which:
Amount to mere instructions to apply an exception—for example, the recitation of “apparatus”, “input port”, “biological system”, “automated processor”, “sensor”, and “non-volatile memory”, which amount to merely invoking a computer as a tool to perform the abstract idea, e.g. see FIG. 1, [0328], [0346], and [0396], of the present specification, and see further MPEP 2106.05(f); 
Generally linking the abstract idea to a particular technological environment or field of use, for example, “an input port configured to”, “at least one automated processor configured to”, “a non-volatile memory configured to”, and “at least one processor configured to:”, which amounts to limiting the abstract idea to the field of …/the environment of computers, see MPEP 2106.05(h); and/or
Merely acquiring information for further analysis by the system and the particular manner of acquisition is not described or shown to be important, for example, “receive quantitative information reflecting at least one physiological parameter of the biological system over time”, “receive at least one physiological parameter generated by a sensor”, and “receive biometric sensor data reflecting at least one physiological parameter of the subject over time”, which amounts to insignificant extra-solution activity in the form of mere data gathering because it merely functions tangentially to the main idea of the invention and serves only to bring in the data necessary for the inventions main analysis, see MPEP 2106.05(g).
Additionally, dependent claims 2-18 include other limitations, but as stated above, the limitations recited by these claims do not include any additional elements beyond those already recited in independent claims 1, 20, and 21, and hence also do not integrate the aforementioned abstract idea into a practical application.
Step 2B:
The claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because the additional elements (i.e. the elements other than the abstract idea), as stated above, are directed towards no more than limitations that amount to mere instructions to apply the exception, and/or generally link the abstract idea to a particular technological environment or field of use, which even when reevaluated under the considerations of Step 2B of the analysis, do not amount to “significantly more” than the abstract idea.
Dependent claims 2-18 include other limitations, but none of these limitations are deemed significantly more than the abstract idea because, as stated above, the aforementioned dependent claims do not recite any additional elements not already recited in independent claims 1, 20, and 21, and hence do not amount to “significantly more” than the abstract idea.
Thus, taken alone, the additional elements do not amount to significantly more than the abstract idea identified above. Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.
Therefore, whether taken individually or as an ordered combination, claims 1-18 and 20-21 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-18 and 20-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Salas-Boni et al. (US 20160029931 A1), hereinafter Salas-Boni.
Regarding claim 1 Salas-Boni teaches an apparatus for analyzing a biological system, comprising: an input port configured to receive quantitative information reflecting at least one physiological parameter of the biological system over time ([0060] and [0061]); at least one automated processor ([0089]) configured to: perform a dynamic analysis on said at least one physiological parameter of the biological system dependent on at least one derivative of the second-order of said at least one physiological parameter of the biological system ([0024], [0070], [0071], and [0074]-[0075]); predict a future state of said at least one physiological parameter of the biological system based on the dynamic analysis ([0047], [0073], and [0074]); and analyze the predicted future state according to at least one decision criterion ([0068] and [0079]); and an output port configured to generate at least one alert selectively dependent on the analysis ([0074]-[0075]).
Regarding claim 2 Salas-Boni teaches the physiological parameter of the biological system is selected from at least one of a heart rate, a cardiac stroke volume, a blood pressure, a respiratory rate, respiratory volume, and a body temperature ([0021]).
Regarding claim 3 Salas-Boni teaches the apparatus is an implantable device ([0017] and [0018]).
Regarding claim 4 Salas-Boni teaches the apparatus is wearable ([0017] and [0018]).
Regarding claim 5 Salas-Boni teaches the quantitative information is derived from at least one of a motion sensor, a proximity sensor, a barometric sensor, a pressure sensor, a thermometer, a galvanic skin sensor, a photoplethysmography sensor, an electroencephalogram sensor, an electromyogram sensor, a blood flow sensor, a bio- impedance sensor, an altimeter, optical sensor, and an ultraviolet light sensor ([0017] and [0018]).
Regarding claim 6 Salas-Boni teaches the at least one automated processor is further configured to communicate with an online server ([0038]).
Regarding claim 7 Salas-Boni teaches at least one actuator responsive to the analysis of the predicted future state ([0038]).
Regarding claim 8 Salas-Boni teaches a lab-on-a-chip or lab-on-paper, configured to test a plurality of said at least one physiological parameter of the biological system ([0045]).
Regarding claim 9 Salas-Boni teaches the at least one automated processor is further configured to sample values of said at least one physiological parameter of the biological system over a period of time ([0020]); create-a dataset of values of the sampled values ([0013]); approximate a first derivative of said at least one physiological parameter of the biological system from the dataset of values ([0013] and [0024]); approximating the at least one derivative of at least second order said at least one physiological parameter of the biological system from the dataset of values ([0070]); and using at least the at least one derivative of at least second order of said at least one physiological parameter of the biological system to predict the future state of said at least one physiological parameter of the biological system beyond the time period ([0081] and [0083]).
Regarding claim 10 Salas-Boni teaches the biological system is one of a human subject and an animal subject ([0044]).
Regarding claim 11 Salas-Boni teaches the dataset of values is organized in a relational database ([0023]), wherein the table of the values of said at least one physiological parameter of the biological system is linked with a table of time points ([0022]-[0023]).  
Regarding claim 12 Salas-Boni teaches wherein the dataset of values is organized in a relational database, wherein the table of the values of said at least one physiological parameter of the biological system is linked with a table of subjective health data representing time points within a time range at which the values of said at least one physiological parameter of the biological system were sampled ([0013], [0020], [0024], and [0070]).
Regarding claim 13 Salas-Boni teaches the dataset of values is organized in a relational database, wherein the table of the values of said at least one physiological parameter of the biological system is linked with a table of physiological data from other biological systems of the same type than that from which the values of said at least one physiological parameter of the biological system were sampled ([0085]).
Regarding claim 14 Salas-Boni teaches the dataset of values is organized in a relational database, wherein the table of the values of said at least one physiological parameter of the biological system is linked with a table of physiological data acquired over a time range different from that from which the values of said at least one physiological parameter of the biological system were sampled ([0067]).
Regarding claim 15 Salas-Boni teaches the at least one automated processor is further configured to fit a curve on values of the dataset, wherein: the approximation of the first derivative of said at least one physiological parameter is done by taking the first derivative of the curve; and the approximation of  the at least one derivative of at least second order of said at least one physiological parameter of the biological system is done by taking the second derivative of the curve ([0024], [0070], and [0071]).
Regarding claim 16 Salas-Boni teaches the at least one automated processor is configured to fit the curve by a statistical process responsive to a curve-fitting error ([0070]-[0071]).
Regarding claim 17 Salas-Boni teaches an artificial neural network configured to fit the curve ([0058], and [0070]-[0071]).
Regarding claim 18 Salas-Boni teaches the at least one automated processor is further configured to set at least one threshold level of the predicted future state ([0030]), and to produce an output dependent on a relationship of the predicted state and said at least one threshold level of the predicted state ([0030] and [0079]).
Regarding claim 20 Salas-Boni teaches an apparatus for measuring at least one physiological parameter of a user, comprising: an input port configured to receive at least one physiological parameter generated by a sensor ([0060] and [0061]); a non-volatile memory configured to store a value representing the determined at least one physiological parameter ([0089]); at least one processor ([0089]) configured to: perform a dynamic analysis of the at least one physiologic parameter based on an at least second-order predictive model for said at least one physiological parameter ([0024], [0070], [0071], and [0074]-[0075]); predict a future state of the at least one physiologic parameter, and determine a deviation of the user from predicted future state of the at least one physiologic parameter ([0047], [0073], and [0074]); and automatically issuing an alert selectively dependent on the deviation of the user from predicted future state of the at least one physiologic parameter ([0074]-[0075]).
Regarding claim 21 Salas-Boni teaches an apparatus for analyzing a subject, comprising: an input port configured to receive biometric sensor data reflecting at least one physiological parameter of the subject over time ([0060] and [0061]); at least one automated processor ([0089]) configured to: calculate a first derivative and a second derivative of the at least one physiological parameter ([0070]-[0071]); analyze the at least one physiological parameter dependent on the first derivative and the second derivative of the at least one physiological parameter ([0070]-[0071]); predict a future state of the at least one physiological parameter based on the analysis; and apply at least one decision criterion to the predicted future state ([0068] and [0079]); and an output port configured to present at least one alert selectively dependent on the analysis and predicted future state ([0074]-[0075]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHAEL SOJIN STONE whose telephone number is (571)272-8798.  The examiner can normally be reached on Monday-Friday 8 AM - 4 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.S.S./Examiner, Art Unit 3686                     


/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686